Exhibit 10.2

Apache Corporation

Amendment of Stock Option Grants

 

Participant Name:    Thomas P. Chambers (“Participant,” “Employee’ “you” or
“your”) Company:    Apache Corporation Amendment:    This is a summary of the
amendment of the terms of your previous grants of Stock Options to purchase
Shares (“Options”) under certain prior notices (the “Grant Notices”) subject to
the terms of the Apache Corporation 2007 Omnibus Equity Compensation Plan, as
amended and the Apache Corporation 2011 Omnibus Equity Compensation Plan, as
amended (the “Plans”) and the related Stock Option Award Agreements (the
“Agreements”).   

You were previously granted Stock Options to purchase Shares in accordance with
the terms of the Plans and the related Stock Option Award Agreements. In
connection with your separation from service with the Company effective August
31, 2014 (the “Separation Date”) and the terms of the separation agreement
between you and the Company (the “Separation Agreement”), for purposes of
vesting and exercisability of your outstanding Options determined as of the
Separation Date under the Plan, upon your acceptance of this Amendment, the
Company agrees that such outstanding Options will continue to vest according to
their original schedules and any agreed amendments to said equity plans and
award agreements as if you continued employment with the Company after your
Separation Date, provided that such vesting shall occur at such times solely if
you are then in compliance with the provisions of the Separation Agreement. For
the avoidance of doubt, you shall not be treated as continuing employment with
the Company after the Separation Date for purposes of the Change of Control
provisions of the Plan and the Agreements. Employee’s exclusion from receiving
the benefits of the Change of Control provisions of the Plans and Agreements
shall not diminish nor terminate the other rights and benefits provided to
Employee regarding stock options under the Apache Corporation Employee Release
and Settlement Agreement between Employee and Apache Corporation.

Affected Awards:    All outstanding Non-Qualified Stock Options under the Plans
as of the Separation Date Plans:    Apache Corporation 2007 Omnibus Equity
Compensation Plan, as amended    Apache Corporation 2011 Omnibus Equity
Compensation Plan, as amended Expiration Date:    Your Options will remain
subject to expiration ten years from the original Grant Date for each such
Option.

 

1



--------------------------------------------------------------------------------

Acceptance:    Please indicate your acceptance of this Amendment by executing
the attached Amendment and returning it to Margie M. Harris. Upon acceptance of
this Amendment you will be able to continue to access your account at
netbenefits.fidelity.com. By accepting this Amendment, you will have agreed to
the terms and conditions set forth in the Amendment and the terms and conditions
of the Plans. You also agree to immediately notify Apache Corporation of any
future change in your address or other contact information. If you do not accept
this Amendment, for purposes of vesting and exercisability of your Options, you
be treated as terminating with the Company on the Separation Date.

 

2



--------------------------------------------------------------------------------

Apache Corporation

Amendment to Stock Option Award Agreements

This Amendment to the Stock Option Award Agreements is entered into in
connection with the Participant’s separation from service with Apache
Corporation (together with its Affiliates, the “Company”) effective August 31,
2014 (the “Separation Date”) and the terms of the separation agreement between
the Participant and the Company (the “Separation Agreement”) and governs all
outstanding Options under the Plans and the Agreements, determined as of the
Separation Date, between the Company and the Participant.

 

  1. Section 4 of each of the Agreements is hereby amended to add a new
paragraph at the end thereof, which shall read as follows:

Separation Agreement. Notwithstanding the provisions of Section 4 of any
Agreement or the provisions of the Grant Notices or the Plan to the contrary,
for purposes of the Options, the Participant’s employment shall be deemed to
continue with the company following the Separation Date provided that the
Participant remains in compliance with the provisions of the Separation
Agreement. The Participant shall immediately notify the Company of any future
change in address or other contact information. The Participant shall not be
treated as continuing in employment with the Company following the Separation
Date for purposes of the Change of Control provisions of this Agreement, the
Grant Notice and the Plan. Employee’s exclusion from receiving the benefits of
the Change of Control provisions of the Plan and Agreements shall not diminish
nor terminate the other rights and benefits provided to Employee regarding Stock
Options under the Apache Corporation Employee Release and Settlement Agreement
between Employee and Apache Corporation.

 

  2. The remaining terms of the Agreements and the Plan shall continue in full
force and effect except as provided in the controlling Apache Corporation 2014
Employee Release and Settlement Agreement between Recipient/Employee and Apache
Corporation.

 

  3. This Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

  4. If any provision of this Amendment is held invalid or unenforceable, the
remainder of this Amendment shall nevertheless remain in full force and effect,
and if any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances, to the fullest extent permitted by law.

 

1



--------------------------------------------------------------------------------

IN WITNESS HEREOF the parties have caused this Amendment to be executed, agreed
and accepted, effective as of August 31, 2014.

 

APACHE CORPORATION       THOMAS P. CHAMBERS By:  

/s/ Margery M. Harris

    By:  

/s/ Thomas P. Chambers

  Margery M. Harris       Thomas P. Chambers Executive Vice President, Human
Resources      

 

ATTEST:

/s/ Cheri L. Peper

Cheri L. Peper Corporate Secretary

 

2